FILED
                           NOT FOR PUBLICATION                                MAY 16 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10079

              Plaintiff - Appellee,              D.C. No. 4:12-cr-01641-RCC-
                                                 DTF-1
  v.

SAUL PEREZ-MANCILLA,                             MEMORANDUM*

              Defendant - Appellant.


                  Appeal from the United States District Court
                           for the District of Arizona
                 Raner C. Collins, Chief District Judge, Presiding

                             Submitted May 14, 2014**
                              San Francisco, California

Before: McKEOWN and M. SMITH, Circuit Judges, and ROBART, District
Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James L. Robart, District Judge for the U.S. District
Court for the Western District of Washington, sitting by designation.
      Defendant-Appellant Saul Perez-Mancilla appeals from his judgment of

conviction, challenging the 33-month sentence that followed his guilty plea to

unlawful reentry in violation of 8 U.S.C. § 1326. Specifically, he contests the 16-

level upward adjustment in his offense level that resulted from his prior conviction

for felony battery. We conclude that he waived his appeal rights in his plea

agreement.

      Perez-Mancilla pleaded guilty to illegal reentry. He entered into a written

plea agreement on October 24, 2012, that detailed various sentencing ranges that

could be imposed at sentencing depending on what the sentencing judge found to

be his offense level and criminal history category. The plea agreement provided

that Perez-Mancilla was waiving his appeal rights as long as he received a sentence

“in accordance with” the plea agreement. Perez-Mancilla’s appeal waiver

encompassed “any right to file an appeal,” including “any aspect of the defendant’s

sentence” and “the manner in which the sentence is determined and any sentencing

guideline determinations.” At the time the plea was entered, a magistrate judge

explained to Perez-Mancilla that this language meant he agreed not to appeal as

long as the sentencing judge followed the ranges set forth in the plea agreement.

      The sentencing judge did exactly that, so the appeal waiver applies. The

district court sentenced Perez-Mancilla to a term of imprisonment that was

consistent with the applicable offense level and criminal history category, with the
sentencing guidelines, and with the plea agreement. Perez-Mancilla argues that the

appeal waiver nevertheless does not apply, citing two recent unpublished and non-

precedential dispositions in which we found similar appeal waivers ambiguous.

United States v. Banos-Mejia, 539 F. App’x. 765 (9th Cir. 2013); United States v.

Aguilar-Balbuena, 475 F. App’x. 222 (9th Cir. 2012). Both of those cases involve

similar plea agreements coupled with appeal waivers that foreclose appeal as long

as the sentence is consistent with the plea agreement.

      However, those cases do not apply here. As we stated in United States v.

Rodriguez, “[i]n each of those cases . . . there was no clarifying colloquy.” 540 F.

App’x. 662, 662 (9th Cir. 2013). A waiver is valid notwithstanding the

circumstances described in Banos-Mejia and Aguilar-Balbuena if, as in Rodriguez,

“the magistrate judge explained the waiver and expressly asked [the defendant]

whether he understood he was waiving his right to appeal.” Id. In Perez-

Mancilla’s case, there was a colloquy on the record in which the magistrate judge

clearly explained the parameters of the appeal waiver and the circumstances in

which it would apply. Perez-Mancilla vowed that he had read the entire plea

agreement with the assistance of counsel and that he understood each of its

provisions. Further, his attorney attested to this detailed discussion, and the

magistrate judge entering the plea engaged in an extensive colloquy to inform him

of his rights and verify his intent to forfeit them. See United States v. Anglin, 215
F.3d 1064, 1066 (9th Cir. 2000). As such, the appeal waiver is valid, and the court

is not persuaded by Perez-Mancilla’s citations to Banos-Mejia and Aguilar-

Balbuena.

      Because we hold that Perez-Mancilla waived his right to appeal, we need not

address his argument that the district court incorrectly determined that his Florida

felony battery conviction was a crime of violence under U.S.S.G.

§ 2L1.2(b)(1)(A).

      The appeal is DISMISSED.




                                          4